Title: To George Washington from Colonel Moses Hazen, 12 February 1780
From: Hazen, Moses
To: Washington, George


          
            Camp Near Morris Town 12th February 1780
            The Memorial of Col. Moses Hazen
          
          Humbly sheweth,
          That your Memorialist is a Native of the State of Massachusetts-Bay; was a Lieutenant at the Age of Twenty Years in the

Provincial Service in 1756; a Lieutenant in the Ranging Service in 1757 and 1758; 1759 and 1760 commanded a Company; was at the Seige of Louisburg, Quebec, and the Reduction of all Canada the last [War]; was afterwards appointed a Lieutenancy in the 44th Regiment, reduced on Half Pay at the Close of the War, and Reduction of the British Army; in all which your Excellency’s Memorialist flatters himself he has it in his Power to shew he served his Country with a fair Character, Reputation and Honour to himself.
          That your Memorialist was possessed of a Real growing Estate in Canada; the Revenue of which exceeded Five Hundred Pounds Sterling a Year.
          That in the Year 1775, when the Continental Arms were carried into Canada, your Excellency’s Memorialist was seized and thrown into Prison, by Order of Government, where he remained Fifty-four Days, and until he was set at Liberty by Genl Montgomery.
          That during the Time of your Memorialist’s Confinement, the Continental Army plundered his House, ravaged his Effects, and destroyed his Interest to a very large Amount.
          That in the Month of January 1776, Congress was pleased to order an Estimation, by Commissioners, of his Losses and Damages sustained; at which Time your Memorialist was led to believe he would be indemnified; and at that Time your Excellency’s Memorialist unsolicited accepted of the Command of four Battalions, One Thousand Men to be raised in Canada; and then received One Thousand Pounds Pennsylvania Currency only, as a Part of the Bounty ordered by Congress, with a Promise of an ample Supply.
          That Four Hundred and Seventy-seven Men were soon recruited, mustered and carried into Service; the Want of the necessary Supply of Cash prevented the filling up of the Regiment.
          That your Excellency’s Memorialist was under the Necessity of advancing large Sums of Money, as well to arm, Clothe and accoutre the Men he had raised, as to supply them and other Parts of that Army with Provisions; insomuch that on the Settlement of his Accounts in the Year 1777, upwards of Ten Thousand hard Dollars was found due to him, which Congress have resolved to repay in Specie with Interest.
          That by a Resolution of Congress of the 23rd of October 1776

your Excellency’s Memorialist was empowered to recruit his Regiment in any of the Thirteen United States of America, and that in the Month of June 1777 your Memorialist had Seven Hundred and Twenty Men in the Field, and that for many good and wise Reasons this Regiment has been continued on the Original Establishment thereof.
          That no Regiment in the Army has seen more or harder Service, and as it is presumed behaved better than that which your Excellency’s Memorialist has the Honour to command.
          That in the Course of the last Campaign this Regiment was ordered on a particular; laborious and hard Service, and by the Neglect of the Purchasing Commissary ill supplied and on short Allowance of Provisions the whole Summer.
          That your Excellency’s Memorialist was obliged to borrow and advance the Purchasing Commissary upwards of Seventy Thousand Dollar⟨s⟩ for the Purchase of Provisions for the Troops under his Command, or oth⟨er⟩wise he would have been obliged to abandon the Work which your Excellency had ordered him upon.
          That your Excellency’s Memorialist re-joined the Army in the Month of October, and brought to it near Four Hundred and Fifty Men inlisted to serve during the War.
          That your Excellency’s Memorialist is now the fifth Colonel in the Continental Army, and that a Number of younger Colonels than himself have been promoted to the Rank of Brigadiers, some to Major-Generals, owing as he is induced to believe, to a wise Regulation by Congress, that each State should have a Proportion of General Officers.
          That as your Memorialist is considered as belonging to no one of the Thirteen United States, if he has served with a fair Character, he thinks himself intitled to a common Chance of Promotion amongst the Colonels as the Army stood at the Time of his entering into the Service; that if four older Colonels than himself still remain unpromoted merely because the several and respective States to which they belong have a large Proportion of General Officers, and that six, eight or Ten young Colonels than your Memorialist have been promoted over his Head f⟨or⟩ Want of a Proportion of General Officers to the States to which they belong it would be singular and particularly hard that your Excellency’s Memorialist Promotion should now be considered in the Light of Seniority, more especially as your Memorialist

has not only made a large Sacrifice in Point of Fortune, by joining the Continental Arms, but that he has actually brought a considerable Body of good Men from a Foreign Country into the Service of these United States. It has been a particular Misfortune to your Memorialist, that Congress did not furnish the Money proposed to complete the Battalions on the first Establishment, as well as not being able to give the Officers an equal Chance with others in State and Town Bounties.
          Your Memorialist therefore humbly begs your Excellency’s Patronage and Protection, and that you will be pleased to recommend your Memorialist for the Rank of Brigadier, or otherwise give him a separate Command nearly equal to that which he at first entered the Service upon, unless a Northern Expedition should be undertaken, in that Case your Memorialist begs your Excellency will recommend that the Regiment he has the Honour to command may be continued on the present Establishment, in which Case your Memorialist will not ask the Command of any more Men than those of his own Regiment, together with such Recruits as may be willing to join it, and then take the Rank which such Numbers only will intitle him to. Your Excellency’s Memorialist will, as in Duty bound, ever pray.
          
            Moses Hazen
          
        